Silverman, J. (concurring).
I agree that the judgment should be affirmed; and I agree with what is said in the majority memorandum. I add the following comments: The distinctive characteristic of this case as to the police conduct is the exigent circumstances. The officers who made the stop had received an emergency radio message “Man shot, 95 Clinton Street, requesting an ambulance.” As the Court of Appeals said: “There is a difference of significant degree between a report only that a person has a gun in his possession and another report that a person not only has a gun but that he has just used it for the commission of a crime.” (People v Green, 35 NY2d 193, 196.) The officers received a second message with a description of the perpetrators and their clothing and that they had been seen heading east on Delancey Street and north on Attorney Street. The officers proceeded to Attorney Street and there — a block or two from the scene of the shooting — they saw two men who fit the description, even to the rather striking clothing. Clearly they had a right, and indeed a duty, to stop those men. Clearly, warned there had been a shooting, they had a right to protect themselves by an immediate frisk. That frisk disclosed a gun. Obviously they had to take the defendant into custody. As the dissent points out, the Court of Appeals has indicated a strong preference, if not an unbending requirement, that the officers who sent the radio message as well as the officers who had received it should testify at the hearing. In fact the sending officers did testify at a pretrial suppression hearing, which, however, was the Wade part of the hearing rather than the Mapp part. But even without that, what could the officers who sent the message have said that would change the facts that justified the officers’ stop and frisk? Whatever they could say it would remain true that there was a message that a man was shot by described perpetrators wearing distinctive clothes whom the officers saw within a block and one half and within minutes of the incident. Every criminal *554case depends on its own facts. On the facts of this case, the officers acted properly and correctly, the seizure was proper, and the judgment should not be reversed and the weapon suppressed because of the failure of the District Attorney to call at the Mapp hearing some witness whose testimony could not change the controlling facts.